WHEELER, District Judge.
These articles are sticks of electric carbon of various lengths, to be cut to required lengths and finished for use in electric lighting, and have been assessed as carbons for electric lighting, at 90 cents per hundred of sticks they would make of the length required, under paragraph 98 of the act of 1897 (30 Stat. 156 [U. S. Comp. St. 1901, p. 1633]), against a protest that they should be assessed as carbon not specially provided for at 35 per cent, ad valorem, under paragraph 97.
The same question arose in respect to like articles, except as to length of imported sticks, in U. S. v. Reisinger, in the Circuit Court of Appeals of this circuit. 36 C. C. A. 626, 94 Fed. 1002. That decision was in favor of the importer, and is controlling here.
Decision reversed.